Citation Nr: 0711262	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  95-37 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of calculations for payment of VA compensation and 
for payment of attorney fees directly by the VA from past-due 
benefits resulting from a grant of a separate 10 percent 
evaluation for left knee instability, an increased evaluation 
of 10 percent for bilateral sensorineural hearing loss, and a 
grant of a total rating based upon individual unemployability 
due to service-connected disability (TDIU).  

(The other issues on appeal are considered in a separate 
document of the same date.)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from July 1951 to March 1953.  
He apparently had a subsequent period of membership in the 
Army Reserve.

Historically, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court) a November 1990 Board 
of Veterans' Appeals (Board) decision, which denied service 
connection for a left knee disability and bilateral 
sensorineural hearing loss.  During the pendency of that 
appeal, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in an October 
1994 rating decision, granted service connection and assigned 
a 10 percent evaluation for postoperative left knee disabiity 
with post-traumatic arthritis, effective May 1, 1986; and a 
noncompensable evaluation for bilateral sensorineural hearing 
loss, effective June 3, 1986.  The veteran subsequently 
appealed the RO's October 1994 rating decision.  In an April 
2002 rating decision, the RO granted a separate 10 percent 
evaluation for left knee instability, effective from May 1, 
1986, increased an evaluation for bilateral sensorinerual 
hearing loss from noncompensable to 10 percent, effective 
February 14, 2002; and granted a TDIU, effective February 
2002.

In an April 2002 letter, the RO advised the veteran and his 
attorney that it granted said evaluations and TDIU and that, 
pursuant to an attorney fee agreement of record, 20 percent 
of past-due benefits were being withheld (computed as 
$3,835.66) maximum attorney fee payable from $19,178.30 past-
due benefits), pending a determination by the Board of 
eligibility by the Board of eligibility for payment of 
attorney fees from past-due benefits.

Subsequently, by a February 2003 rating decision, the RO 
granted an effective date of January 7, 2002, for the award 
of a TDIU.  In a March 2003 letter, the RO advised the 
veteran's attorney that he was entitled to an additional 
$307.60 for attorney fees, based on the grant of an earlier 
effective date for a TDIU and that the balance of the 
additional past-due benefits (computed as $1,230.40) was 
being sent or was already sent directly to the veteran.  In 
an April 2003 notice of disagreement (NOD), the veteran's 
attorney argued that neither the additional $307.60 attorney 
fees nor the additional $1,230.40 past-due benefits were 
received.

In a June 2003 letter, the RO advised the veteran's attorney 
that it was immediately releasing the additional $307.60 
attorney fees to him; and that VA records showed that the 
veteran received a direct deposit of the additional $1,230.40 
past-due benefits.  In another June 2003 letter the RO 
advised the veteran's attorney that since he initiated an 
appeal concerning attorney's fees, the RO would withhold 20 
percent of past-due benefits (computed as $3,835.66 maximum 
attorney fee payable from $19,178.30 past-due benefits), 
pending a determination by the Board of eligibility for 
payment of attorney fees from past-due benefits; and that the 
VA had directly deposited the balance of he $19,178.30 past-
due benefits (calculated as $15,534.64) in the veteran's 
account (two separate amounts of $7,681.30 and $7,6661.34).  
In an August 2003 substantive appeal, the veteran's attorney 
argued that the past-due benefits and attorney fees were 
incorrectly calculated.

In its July 2004 remand, the Board noted that it was unclear 
from the evidentiary record with exactly what the veteran's 
attorney disagreed, i.e., the aforestated calculated amounts 
of the past-due benefits and attorney fees, or whether he 
simply wanted to receive the $3,835.66 attorney fees amount 
withheld by the RO pending the outcome of this appeal.  
Pursuant to the Board's remand, in an October 2006 letter, 
the RO requested that the veteran's attorney specify in 
adequate detail with what he disagreed, i.e., the aforestated 
calculated amounts of the past-due benefits, or did he merely 
want to actually receive the attorney fees amount withheld by 
the RO pending the outcome of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

As noted, in an October 2006 letter, the RO requested that 
the veteran's attorney specify in adequate detail with what 
he disagreed, i.e., the aforestated calculated amounts of the 
past-due benefits, or did he merely want to actually receive 
the attorney fees amount withheld by the RO pending the 
outcome of the appeal.  The attorney's October 2006 written 
response did not address the specific nature of his 
disagreement.

More importantly, in a separately docketed decision, the 
Board has granted the veteran's claims for an effective date 
earlier than January 7, 2002 for the award of a TDIU and 
eligibility to Dependents' Educational Assistance (DEA), 
finding that the more appropriate effective date for these 
benefits is May 15, 1995.  Thus, the RO must re-calculate 
past due benefits and fees owed to the veteran and his 
attorney, prior to consideration of the claim on appeal.  

This claim is thus REMANDED to the AMC/RO for the following 
action:

1.	The RO/AMC should calculate all 
past due benefits owed to the 
veteran and his attorney based 
upon the Board's grant of an 
effective date of May 15, 1995 for 
the award of the TDIU and 
eligibility for DEA.  The veteran 
and his attorney should then be 
provided with a complete 
accounting of the re-calculated 
past due benefits and fees.

2.	The RO/AMC should again request 
the veteran's attorney to specify 
in adequate detail with what he 
disagrees regarding the issue on 
appeal, i.e., does he disagree 
with the aforestated calculated 
amounts of the past-due benefits 
and attorney fees; or does he 
merely want to actually receive 
the attorney fees amount withheld 
by the RO pending the outcome of 
this appeal.  In the event that 
the RO has already paid said 
withheld amount or would pay said 
withheld amount if the veteran's 
attorney withdraws his appeal, 
then the veteran's attorney should 
be advised of the option to 
withdraw in writing his appeal on 
this issue pursuant to applicable 
provisions.  See 38 C.F.R. 
§ 20.204 (2006).

When this development has been completed, and if the benefit 
sought on appeal is not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.

No action is required by the veteran's attorney until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




